DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 29 May 2019 which claims foreign priority to EP18175143.9 filed 30 May 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “functional part” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a second distance” which renders the claim unclear, as “a second distance” was previously introduced in claim 1.  For examination purposes, the limitation will be interpreted as “the second distance”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonneaux (US 2012/0292442).

    PNG
    media_image1.png
    489
    719
    media_image1.png
    Greyscale
- Regarding Claim 1. Simonneaux discloses an aircraft landing gear assembly (fig. 1, “aircraft landing gear” [abstract]) comprising: 
a bogie beam (8) including a bogie mounting bearing (see annotated fig. 1) via which the bogie beam (8) is arranged to be pivotally coupled (comparing fig. 1-2 shows the pivoting of 
first and second wheel assemblies (6, fig. 1 illustrates two wheel assemblies) mounted on the bogie beam (8, fig. 1 illustrates the mounting) on longitudinally opposite sides of the bogie beam (8, fig. 1 illustrates the wheel assemblies on opposite sides of the beam) with respect to the bogie mounting bearing (see annotated fig. 1), the first and second wheel assemblies (6) being rotatable around respective first and second wheel axes (fig. 1 illustrates the first and second wheel axis about which the wheel assemblies are rotatable), the first and second wheel axes defining an axle plane (see annotated fig. 1); 
a jacking dome (14, “jacking point” [0021], a jacking point is equivalent to a jacking dome) mounted on the bogie beam (8, fig. 1 illustrates the mounting) to face a ground plane (see annotated fig. 1) which is tangential to a wheel of the first wheel assembly (6) and tangential to a wheel of the second wheel assembly (annotated fig. 1 illustrates the wheel assembly tangential to the ground plane), the jacking dome (14) projecting towards the ground plane by a first distance (see annotated fig. 1), defined from the axle plane to a point on the jacking dome (14) closest to the ground plane (annotated fig. 1 illustrates with an arrow the first distance as disclosed); and 
a guard (12, “prevent foreign bodies or other debris from striking the brakes and other elements” [0023]) distinct from the jacking dome (14, fig. 1 illustrates the two items are separate and distinct) and configured to be removably coupled (the guard is coupled to the bogie beam through attachment 16, and can therefore be removably coupled as required) to the bogie beam (8, fig. 1 illustrates the guard attached to the bogie beam at 16, allowing for removal, “pivotally connected by a pivot attachment to the bogie beam” [0021]) on an opposite side of the jacking dome (14) with respect to the bogie mounting bearing (see annotated fig. 1, the guard is attached to the bogie beam on an upper side of the mounting bearing, and the jacking dome is attached on an underside of the bogie beam, allowing for two items to be on opposite sides of the bogie mounting bearing), the guard (12) being sized to extend from the bogie beam (8) towards the ground plane (see annotated fig. 1) by a second distance (see annotated fig. 1) which is at least 
- Regarding Claim 2. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the second distance (see annotated fig. 1) is greater than or equal to the first distance (see annotated fig. 1, the second distance is greater than the first).
- Regarding Claim 3. Simonneaux discloses the aircraft landing gear assembly according to claim 2, wherein the second distance (see annotated fig. 1) is at least 1.1 times the first distance (see annotated fig. 1, the second distance is at least 1.1 times the first distance).
- Regarding Claim 4. Simonneaux discloses the aircraft landing gear assembly according to claim 3, wherein the second distance (see annotated fig. 1) is less than or equal to 1.5 times the first distance (see annotated fig. 1, the second distance is less than or equal to 1.5 times the first distance).
- Regarding Claim 5. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the jacking dome (14) is located closer to the wheel axis of the first wheel assembly (6) than the wheel axis of the second wheel assembly (see annotated fig. 1, the jacking dome is illustrated as being below the first wheel assembly axis).
- Regarding Claim 8. Simonneaux discloses the aircraft landing gear assembly according to claim 1, further comprising a functional part (see annotated fig. 1) coupled to the bogie beam (8) by a mechanical fastener (16 “pivot attachment” [0021], the pivot attachment is equivalent to a mechanical fastener to allow attachment), wherein the guard (12) is coupled to the bogie beam (8) via the mechanical fastener (16, fig. 1 illustrates the coupling).
- Regarding Claim 9. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the guard (12) comprises a mounting hole (16, the pivot attachment requires a mounting hole for the guard to pivot) arranged to receive a part of a fastener (the hole within the guard for the pivot attachment 16 is arranged to receive a fastener to attach the guard to the bogie beam).

- Regarding Claim 11. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the guard (12) comprises a plate (fig. 1 illustrates the guard comprising several pieces including a plate, as the guard spans the space between the tires of the wheel assembly, “covers a large area at the front of the bogie beam and is wide enough to cover the forward brakes and the lower part of the bogie beam” [0021], for this width to be present, the guard must contain a plate based on the construction illustrated).
- Regarding Claim 14. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the guard (12) is sized to extend from the bogie beam (8) towards the ground plane (see annotated fig. 1) by the second distance which is at least 0.9 times the first distance (see annotated fig. 1 which illustrates the comparison of the distances), the second distance (see annotated fig. 1) being defined from the axle plane to the point on the guard (12) closest to the ground plane (see annotated fig. 1), such that the guard (12) extends from the bogie beam (8) towards the ground plane (see annotated fig. 1) by a length which can reduce the likelihood of a jack being advanced towards the jacking dome (14) in an overly elevated jacking height which could cause the jack to strike the jacking dome (14) while being advanced under it to a lifting position (“prevent foreign bodies or other debris from striking the brakes and other elements” [0023], the guard and distances are such that the guard can reduce the likelihood of a jack being advanced towards the jacking dome in an overly elevated height which could cause the jack to strike the jacking dome).
- Regarding Claim 15. Simonneaux discloses an aircraft including one or more aircraft landing gear assemblies (fig. 1 “aircraft landing gear” [abstract]), each aircraft landing gear assembly (fig. 1) comprising: 
a bogie beam (8) including a bogie mounting bearing (see annotated fig. 1) via which the bogie beam (8) is arranged to be pivotally coupled (comparing fig. 1-2 shows the pivoting of the bogie beam) to an aircraft landing gear main strut (2, “telescopic support leg” [0021], a telescopic support leg is equivalent to a strut) so as to pivot about a bogie pivot axis (see annotated fig. 1); 

a jacking dome (14, “jacking point” [0021], a jacking point is equivalent to a jacking dome) mounted on the bogie beam (8, fig. 1 illustrates the mounting) to face a ground plane (see annotated fig. 1) which is tangential to a wheel of the first wheel assembly (6) and tangential to a wheel of the second wheel assembly (annotated fig. 1 illustrates the wheel assembly tangential to the ground plane), the jacking dome (14) projecting towards the ground plane by a first distance (see annotated fig. 1), defined from the axle plane to a point on the jacking dome (14) closest to the ground plane (annotated fig. 1 illustrates with an arrow the first distance as disclosed); and 
a guard (12, “prevent foreign bodies or other debris from striking the brakes and other elements” [0023]) distinct from the jacking dome (14, fig. 1 illustrates the two items are separate and distinct) and configured to be removably coupled (the guard is coupled to the bogie beam through attachment 16, and can therefore be removably coupled as required) to the bogie beam (8, fig. 1 illustrates the guard attached to the bogie beam at 16, allowing for removal, “pivotally connected by a pivot attachment to the bogie beam” [0021]) on an opposite side of the jacking dome (14) with respect to the bogie mounting bearing (see annotated fig. 1, the guard is attached to the bogie beam on an upper side of the mounting bearing, and the jacking dome is attached on an underside of the bogie beam, allowing for two items to be on opposite sides of the bogie mounting bearing), the guard (12) being sized to extend from the bogie beam (8) towards the ground plane (see annotated fig. 1) by a second distance (see annotated fig. 1) which is at least 0.9 times the first distance (see annotated fig. 1, the comparison illustrates that the second distance is greater than the first, allowing the second distance to be at least .9times the first 
- Regarding Claim 16. Simonneaux discloses a method of servicing an aircraft landing gear assembly (fig. 1, all aircraft landing gear assemblies inherently require servicing as required by FAA mandates and manufacture maintenance manuals), the aircraft landing gear assembly (fig. 1) comprising: 
a bogie beam (8) including a bogie mounting bearing (see annotated fig. 1) via which the bogie beam (8) is arranged to be pivotally coupled (comparing fig. 1-2 shows the pivoting of the bogie beam) to an aircraft landing gear main strut (2, “telescopic support leg” [0021], a telescopic support leg is equivalent to a strut) so as to pivot about a bogie pivot axis (see annotated fig. 1); 
first and second wheel assemblies (6, fig. 1 illustrates two wheel assemblies) mounted on the bogie beam (8, fig. 1 illustrates the mounting) on longitudinally opposite sides of the bogie beam (8, fig. 1 illustrates the wheel assemblies on opposite sides of the beam) with respect to the bogie mounting bearing (see annotated fig. 1), the first and second wheel assemblies (6) being rotatable around respective first and second wheel axes (fig. 1 illustrates the first and second wheel axis about which the wheel assemblies are rotatable), the first and second wheel axes defining an axle plane (see annotated fig. 1); 
a jacking dome (14, “jacking point” [0021], a jacking point is equivalent to a jacking dome) mounted on the bogie beam (8, fig. 1 illustrates the mounting) to face a ground plane (see annotated fig. 1) which is tangential to a wheel of the first wheel assembly (6) and tangential to a wheel of the second wheel assembly (annotated fig. 1 illustrates the wheel assembly tangential to the ground plane), the jacking dome (14) projecting towards the ground plane by a first distance (see annotated fig. 1), defined from the axle plane to a point on the jacking dome (14) closest to the ground plane (annotated fig. 1 illustrates with an arrow the first distance as disclosed); and 
a guard (12, “prevent foreign bodies or other debris from striking the brakes and other elements” [0023]) distinct from the jacking dome (14, fig. 1 illustrates the two items are separate and distinct) and configured to be removably coupled (the guard is coupled to the bogie beam through attachment 16, and can therefore be removably coupled as required) to the bogie beam (8, fig. 1 illustrates the guard attached to the bogie beam at 16, allowing for removal, “pivotally connected 
removing the guard (12) from the bogie beam (8, if the guard is attached to the bogie beam, the guard can inherently be removed); and 
coupling a second guard (12) to the bogie beam (8) in the same position and orientation as the first guard (12) was coupled to the bogie beam (8, inherently, the second guard will be coupled to the bogie beam in the same position and orientation so as to allow the guard to function as intended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simonneaux in view of Moe et al. (US 2008/0142634).
- Regarding Claim 6. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the guard (12) is sized in a lateral direction to be spaced from an inner wheel plane (6, “covers a 
However, Moe discloses a similar guard (210, “truck fairing” [0060]) for a landing gear assembly (fig. 4) wherein the guard (210) is spaced from an inner wheel plane (illustrated by fig. 4) by a distance of less than or equal to 200mm (fig. 7E illustrates the guard spaced from an inner wheel plane at a distance of essentially zero, allowing the distance to be less than 200mm).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guard of Simonneaux to incorporate the spacing of Moe to ensure that all portions of the space between the wheels of the landing gear assembly are protected from potentially damaging debris strikes as detailed within [0065] of Moe.
- Regarding Claim 7. Simonneaux discloses the aircraft landing gear assembly according to claim 1, wherein the guard (12) is sized in a lateral direction to be spaced from an inner wheel plane (6, “covers a large area at the front of the bogie beam and is wide enough to cover the forward brakes and the lower part of the bogie beam…whilst maintaining clearances of the tyres” [0021]) of an adjacent wheel (6).  Simmonneaux does not disclose the spacing by a distance greater than or equal to 200 mm.
However, Moe discloses a similar guard (210, “truck fairing” [0060]) for a landing gear assembly (fig. 4) wherein the guard (210) is spaced from an inner wheel plane (illustrated by fig. 4) by a distance of greater than or equal to 200mm (fig. 8 illustrates the guard spaced from an inner wheel plane at a distance of “preferably about 14.9 inches” [0071], allowing the distance to be greater than 200mm or 7.87 inches).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guard of Simonneaux to incorporate the spacing of Moe to ensure that all portions of the space between the wheels of the landing gear assembly are protected from potentially damaging debris strikes as detailed within [0065] of Moe.
- Regarding Claim 12. Simonneaux discloses the aircraft landing gear assembly according to claim 11, with a plate.  Simonneaux does not disclose wherein the plate is orientated with a major face being parallel to the bogie pivot axis.
However, Moe discloses a similar plate (210, “truck fairing” [0060], the bottom portion is a plate) for a landing gear assembly (fig. 4) wherein the plate (210) is orientated with a major face being parallel to the bogie pivot axis (the longest, flattest portion of the plate is parallel to the bogie pivot axis of Moe).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plate of Simonneaux to incorporate the major face of Moe to ensure that all portions of the space between the wheels of the landing gear assembly are protected from potentially damaging debris strikes as detailed within [0065] of Moe.
- Regarding Claim 13. Simonneaux discloses the aircraft landing gear assembly according to claim 11, with a plate.  Simonneaux does not discloses wherein the plate is orientated with a minor, edge surface being parallel to the bogie pivot axis.
However, Moe discloses a similar plate (210, “truck fairing” [0060], the bottom portion is a plate) for a landing gear assembly (fig. 4) wherein the plate (210) is orientated with a minor, edge surface being parallel to the bogie pivot axis (the front edge of the plate is parallel to the bogie pivot axis of Moe).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plate of Simonneaux to incorporate the minor, edge surface of Moe to ensure that all portions of the space between the wheels of the landing gear assembly are protected from potentially damaging debris strikes as detailed within [0065] of Moe.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           2/17/2021